Title: Abigail Adams to Mary Smith Cranch, 26 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          April 26 1798
        
        I inclose to you a National song composed by this same mr Hopkinson. French Tunes have for a long time usurped an uncontrould sway. since the Change in the publick opinion respecting France, the people began to lose the relish for them, and What had been harmony, now becomes discord. accordingly their had been for several Evenings at the Theatre something like disorder, one party crying out for The Presidents march, and yankee Doodle, whilst Ci era, was vociferated from the other it was hisst off repeatedly. the managers were blamed. their excuse was that they had not any words to the Presidents march— Mr Hopkinson accordinly composed these to the tune. Last Eve’ng they were sung for the first time. I had a Great curiosity to see for myself the Effect. I got mr otis to take a Box, and silently went off with mr & mrs otis mr & mrs Breck to the play, where I had only once been this winter. I meant now to be perfectly in cogg, so did not sit in what is calld the Presidents Box—



after the Principle Peice was perford, mr Fox came upon the stage to sing the song he was welcomed by applause. the House was very full, and at every Choruss the most unbounded applause ensued. in short it was enough to stund one. they had the song repeated— after this Rossina was acted. when Fox came upon the state after the curtain dropt, to announce the Peice for fryday, they calld again for the song, and made him repeat it to the fourth time and the last time. the whole Gallery Audience broke forth in the Chorus whist the thunder from their Hands was incessant, and at the close they rose gave 3 Huzzas, that you might have heard a mile— My Head acks in concequence of it. the managers have requested the President to attend the Theater, and twesday next he goes. a number of the inhabitants have made the same request, and now is the proper time to gratify them. their have been six differents addresses presented from this city alone; all expressive of the Approbation of the measures of the Executive. yet dairingly do the vile incendaries keep up in Baches paper the most wicked and base, voilent & caluminiating abuse— it was formely considerd as leveld against the Government, but now it is contrarry to their declared sentiments daily manifested, so that it insults the Majesty of the sovereign People. but nothing will have an Effect untill congress pass a sedition Bill, which I presume they will do before they rise— not a paper from Bache press issues nor from Adams Chronical, but what might have been prossecuted as libels upon the President and Congress. for a long time they seem as if they were now desperate— the wrath of the public ought to fall upon their devoted Heads
        I shall send a paper or two because your Boston papers cannot take in one half of what these contain. mr otis’s Letter is a very judicious sensible patriotic composition, and does him great honour—
        You may rely upon it from me, that not a single line from our Envoys have been received but what has been communicated, and nothing has been received from them Since the last communication.
        I received your Letter of the 20 this day. I am very sorry the closet should be omitted because it wanted painting very much and does not easily dry. I wrote to the dr and proposed having the out side of the house new painted, and the Garden fence also which never was more than primed, but I would not put too many Irons at once in the fire
        if you have got cousin Betsys Box or she has, as I see the vessel is arrived, you will then find what a Drapery dress is, and the young Lady will teach how it is to be put on. a Cap for You should be made

as you usually wear yours, and as I wear mine, of handsome Muslin, with a pleated border or a lace— I wear no other but upon publick Evenings when I wear a Crape dress cap—
        I do not wear the drapery dress myself as I consider it too youthfull for me. I have both Sides alike, but they both come forward upon the top & then fall away and are worn with a coat or the Apron lose—
        will you desire mr Porter to get some slips of the Quince Tree and sit out in the lower garden
        adieu my dear sister. my pen I think is scarcly ever dry. yours in Love affection
        
          Abigail Adams
        
        
          P S Since writing the above the song is printed. Bache says this morning among other impudence that the excellent Lady of the Excellent President, was present, and shed Tears of sensibility upon the occasion. that was a lie, however I should not have been asshamed if it had been so. I laughd at one scene which was playd, be sure untill the tears ran down I believe but the song & the manner in which it is received, is death to their Party. the House was really crouded, and by the most respectable people in the city—
        
      